Citation Nr: 0919973	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-09 548	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthralgia.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for psychiatric 
disorder to include post traumatic stress disorder (PTSD) and 
depression.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for neuropathy of the 
bilateral upper extremities.

7.  Entitlement to service connection for neuropathy of the 
bilateral lower extremities.

8.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas  Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1968 to April 1971.

This matter comes before the Board of  Veterans' Appeals 
(Board) on appeal from a July 2004 and July 2005 rating 
decisions of the Department of  Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In March 2008 the case 
was remanded to the RO for further development.  

The issue of entitlement to service connection for 
psychiatric disorder to include PTSD and depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
is required on his part.  


FINDINGS OF FACT

1.  Arthralgia was not manifested in service and is not shown 
to be related to service.  

2.  It is not shown that the Veteran has rheumatoid 
arthritis.   

3.  Degenerative arthritis was not manifested in service or 
the first postservice year and is not shown to be related to 
service.  

4.  Low back disability was not manifested in service or the 
first postservice year and is not shown to be related to 
service.  
 
5.  Neuropathy of the bilateral upper extremities was not 
manifested in service or the first postservice year and is 
not shown to be related to service.  

6.  Neuropathy of the bilateral lower extremities was not 
manifested in service or the first postservice year and is 
not shown to be related to service.  
 
7.  The Veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
arthralgia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for 
degenerative arthritis are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

4.  The criteria for entitlement to service connection for 
low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

5.  The criteria for entitlement to service connection for 
neuropathy of the bilateral upper extremities are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

6.  The criteria for entitlement to service connection for 
neuropathy of the bilateral lower extremities are not met are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

7.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the Veteran's claims for service connection.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the Veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  A 
subsequent March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards is accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).

The Board notes that the Veteran's claim for increase for 
hearing loss essentially stems from his appeal of the initial 
evaluation assigned following the grant of service connection 
for right ear hearing loss by the July 2004 rating decision.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  In the instant case the 
Veteran was provided appropriate VCAA notice in regard to the 
initial claims for service connection by the April 2005 
notice letter, which explained the evidence necessary to 
substantiate the service connection claim and his and VA's 
responsibilities in claims development.  Thus, because the 
notice that was provided before service connection was 
granted for hearing loss disability was legally sufficient, 
VA's duty to notify in regard to the instant claim for 
increase was already satisfied.  The Board also notes that 
the Veteran was furnished with a May 2008 notice letter, 
which advised him of how VA determines disability ratings and 
indicated that in determining a rating, VA considers evidence 
regarding the nature and symptoms of the condition, severity 
and duration of the symptoms, the impact of the condition and 
symptoms on employment, and specific test results including 
range of motion findings.  This letter also listed examples 
of evidence that might support a claim for an increased 
rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    
 
Although  complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with appropriate VA examinations.  The Veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service treatment records reveal that no significant abnormal 
findings were noted on January 1968 pre-enlistment 
examination and subsequent July 1968 physical examination.  
In September 1968 the Veteran was seen for a swollen right 
foot.  The diagnostic impression was cellulitis.  In October 
1969 the Veteran reported a jittery feeling when working in 
an enclosed place.  He was assigned to the galley and was 
requesting outdoor work.  The diagnostic impression was 
claustrophobia.  A May 1969 progress note shows that the 
Veteran had run over a mine with a 21/2 ton truck and was 
experiencing ringing in the ears, decreased hearing and 
bilateral ear pain.  April 1971 separation examination also 
showed no significant abnormalities. 

A June 1979 progress note shows that the Veteran was 
receiving carpal tunnel release/fasciotomy surgery.  A 
separate June 1979 progress note indicates that the  Veteran 
had lost the left leg in a motorcycle accident 7 years prior.  
He was experiencing numbness and tingling in the hands and 
had received the fasciotomy.

A July 1979 private progress note shows that the Veteran 
received a left fasciotomy/ carpal tunnel release.  

An undated private progress note shows that the Veteran was 
having numbness in his right hand and forearm for 
approximately one year, which had been increasing in severity 
over the past two weeks.  The Veteran denied any known 
relieving or aggravating factors.  Physical examination 
showed decreased hand grasp, especially in the median nerve 
area.  There was no gross sensory deficit elicited.  There 
was adequate strength in the wrist and distribution of the 
radius.  Forearm and upper arm strength was adequate.  Deep 
tendon reflexes were 2+ and equal at the biceps, 
brachioradialis and triceps areas.  Radial pulse was intact 
bilaterally somewhat greater on the left than on the right.  
The Veteran was placed on Percodan as needed for pain.  

In an August 1982 letter from Burnham Hospital, it was noted 
that the Veteran was a patient in the hospital from August 6, 
1972 to August 28, 1972.  His final diagnosis was severe 
crush injury to the left leg and fracture of the left 5th 
metacarpal.  He received an open amputation through the 
distal third of the left thigh and secondary closure of the 
amputation stump above the knee.  

In an August 1982 statement the Veteran indicated that during 
the period from May 1979 to November 1979 he was unable to 
work due to surgery performed on both arms to correct a nerve 
disorder that was causing a lot of pain and stiffness in his 
hands.  During the period from September 29, 1980 through 
March 1981 and up to the present time he had been unable to 
work due to severe lower back pain diagnosed as 
osteoarthritis of the lower lumbar spine. 

In a March 1983 letter, Dr. Elfers, a private treating 
physician, indicated that he had treated the Veteran since 
September 1980.  The diagnosis was osteoarthritis of the 
spine in a patient with an above the knee amputation on the 
left side.  He had been evaluated by bone specialists and 
also by physiatrists and it was felt that there was a 
possibility of disc syndrome in his back but he did not 
follow up with therapy for this because of pressing needs for 
money so this was never definitely proved or disproved.  

Records from private treating physician Dr. Braden Neiman 
from 2001 to 2008 show ongoing treatment and evaluation for 
low back disability.  Diagnoses included lumbar 
radiculopathy, status post multiple back surgeries, lumbar 
spasms and cervical radiculopathy and it was noted that the 
Veteran had an objective herniated disc on his MRI.  The 
Veteran received pain medication and also cortisone 
injections.  

On April 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
45
85
LEFT
5
10
5
15
45

The average puretone thresholds for the four pertinent 
frequencies for rating purposes (i.e. 1000 to 4000 Hertz) 
were 36 decibels, right ear, and 18 decibels, left ear.  
Speech audiometry revealed that speech recognition was 96 
percent in the right ear and 100 percent in the left ear.

A December 2004 private audiogram was not certified for 
ratings purposes.  

A March 2005 letter noted findings from the Veteran's recent 
Agent Orange Registry examination.  Listed diagnoses included 
gastroesophageal reflux disease (GERD), depression, 
rheumatoid arthritis, arthralgia, degenerative arthritis, low 
back pain, neuropathy of thumbs, toes, tinnitus, decreased 
hearing, and benign prostatic hypertrophy and above the knee 
amputation, status post motor vehicle accident.  

A September 2005 MRI of the lumbar spine produced a 
diagnostic impression of severe multilevel degenerative disk 
disease.  

On his October 2006 Form 9 the Veteran reported that his body 
received trauma from the land mine explosion in service 
resulting in arthritis everywhere with numb and tingling 
sensations.  This had also caused depression due to his 
physical disability and flashbacks due to the injury.

A July 2007 private MRI of the lumbar spine produced 
diagnostic impressions of spinal canal stenosis and 
multilevel degenerative disc disease.  

In an August 2007 statement, Dr. Neiman, a private treating 
physician, indicated that he had seen the Veteran for 
multiple evaluations throughout the years.  Historically, 
this all related back to his time in active service.  After 
his military accidents he had certainly had a variety of 
symptoms and a long list of treatments and surgeries.  Dr. 
Neiman found that the trauma caused by the mine explosion in 
service could have been the initiating event causing a 
cascade of neurological and back issues.  

In an October 2008 letter, Dr. Neiman indicated that the 
Veteran had intermittent debilitating chronic radiculitis.  
He had periods where he would be fine but unfortunately 
periods where his pain could be uncontrollable and happen 
without warning.  

On January 2009 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
 10
05
55
90
LEFT
10
10
10
50

The average puretone thresholds were 40 decibels, right ear, 
and 20 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 88 percent in the right ear and 92 
percent in the left ear.   

On January 2009 VA medical examination the pertinent 
diagnoses were degenerative disc disease of the lumbar spine 
with left lower extremity radiculitis, degenerative joint 
disease of the bilateral hands and idiopathic calcium 
pyrophosphate dihydrate crystal deposition disease per X-ray, 
degenerative joint disease of the right knee, meralgia 
parethetica to the right lower extremity, carpal tunnel 
syndrome status post release with mild muscle atrophy and 
dyesthesia located at the thenar regions of the hands due to 
median nerve injury, and no evidence of peripheral 
neuropathy. 

The Veteran denied that he had a known diagnosis of 
rheumatoid arthritis.  He stated that he was not sure what 
this diagnosis meant.  He did have pain in his lumbar spine, 
right knee and both hands.  The examiner noted that 
arthralgia was joint pain and that the Veteran did indicate 
that his hands had caused him pain for many years.  He did 
remember that in 1987 a horse had stepped on his left hand.  

The Veteran also reported the land mine explosion in service.  
He indicated that he was blown out of his truck and was 
bleeding from the ears and was medically evacuated to a 
hospital ship.  He denied any other injuries at the time but 
stated that he felt that this was where his back pain began.  
He described the pain in his knee and spine as a dull ache 
and the pain in his hands as a feeling of pins sticking into 
his joints and an aching pain.  He also reported weakness, 
stiffness and locking up of these joints.

His back pain was located in the lower left side of the spine 
and radiated into the left leg.  The pain that he had was not 
the same pain as the phantom pains to his left leg.  He had 
had four surgeries to the lumbar spine in 1982, 1986, 1996 
and the latest in March of 2008.  He had never had 
osteomyelitis or active infection in these joints.  He did 
have radiation of his spine pain to his left lower extremity 
and had an area that was numb over the anterior/lateral right 
thigh.  The pain that radiated to his left lower extremity 
was intermittent but occurred on a daily basis.  He also had 
numbness at the thenar eminence bilaterally and in the web 
space between the thumb and index finger of the right hand, 
and this was also constant.  There was a history of bilateral 
carpal tunnel syndrome and release surgery in June and July 
of 1979.  He had a history of an L5 radiculopathy on the left 
lower extremity in 2001 and possible radiculitis to the left 
lower extremity in 2007.  EMG testing of the upper 
extremities in 2001 was normal.  

Physical examination showed that the Veteran walked into the 
exam room with the use of crutches.  The hands were noted to 
have a flexion deformity in the middle finger of the left 
hand.  There were Herberden's nodes present at the right 
index and middle digits and the left middle digit.  There was 
tenderness present at the metacarpophalangeal joints 
bilaterally.  There was no evidence of synovitis.  There was 
mild muscle atrophy present at the thenar eminence 
bilaterally.  There was no other deformity, amputation, 
ankylosis, erythema or swelling.  There was full range of 
motion of all digits and the intrinsic muscles of the hands 
with active and passive motion except that the middle finger 
of the left hand did not fully extend past minus ten degrees 
flexion.  Motor strength of the hand and digits was -5/5.  
Dexterity was normal and there was no atrophy noted.  There 
was no gap between the thumb pad and the tips of the fingers, 
except for a 1 cm gap on opposition of the thumb to the fifth 
digits bilaterally.  There was also a one centimeter gap 
between the finger and the proximal transverse crease of the 
hand on maximal flexion of the fingers.  The right knee was 
tender to palpation.  It was stable to varus and valgus 
force, negative Lachman's and McMurray.  Crepitus was present 
during range of motion.  

Examination of the lumbosacral spine showed that the Veteran 
was able to get on the examination table without difficulty.  
Spinal curvature was normal.  There was no tenderness of the 
bilateral paravertebral muscles to palpation.  There were no 
spasms noted.  Range of motion was mildly diminished, aside 
from lateral flexion, which was found to be normal.  Pain was 
evidenced by patient report, grimacing and guarding of the 
spine.  Neurological examination showed a slight decrease in 
sensation to pin prick at the thenar eminence bilaterally.  
X-rays of the hands showed bilateral changes consistent with 
osteoarthritis and idiopathic calcium pyrophosphate dihydrate 
crystal deposition disease.    

The examiner essentially noted that a review of the claims 
file showed no history or documented diagnosis of arthralgia, 
rheumatoid arthritis, degenerative arthritis, low back 
disability or neuropathy of the bilateral upper or lower 
extremities in service.  There was documentation from 1983 
showing that the Veteran had been treated for osteoarthritis 
of the spine beginning in 1980.  There was also documentation 
of carpal tunnel syndrome and carpal tunnel release surgeries 
in 1979.  The examiner commented that arthralgia was defined 
as joint pain and the  Veteran did complain of arthralgia of 
the hands and right knee and there were objective findings of 
degenerative joint disease in these areas.  The examiner also 
noted that the history documented in the January 2005 Agent 
Orange Examination was per the Veteran's subjective report 
only.  Additionally, the examiner noted that the Veteran was 
in a motor vehicle accident in 1972 resulting in a bone 
crushing injury to the left lower extremity and resulting 
amputation.  

The examiner found that there was no evidence of back injury 
or back complaints during service to indicate a chronic 
disability.  Additionally, there was no documentation of back 
problems until the 1983 note indicating that the Veteran had 
received treatment since 1980.  This was a nine year time 
span since the Veteran's 1971 discharge.  Consequently the 
examiner found that it was less likely than not that the 
Veteran's lumbar spine disability with left lower extremity 
radiculitis was related to military service.  

The examiner found that the conditions claimed by the Veteran 
as arthralgia and degenerative arthritis were not documented 
per review of the claims file.  Therefore, it was the opinion 
of the examiner that these claimed conditions were not likely 
due to the Veteran's military service.  The Veteran did have 
a mild thenar neuropathy that was more likely than not 
secondary to his past history of median neuropathy status 
post carpal tunnel release surgery.  There was a negative EMG 
from 2001 that was negative for a neuropathy of the upper 
extremities and the right lower extremities.  The EMG did 
support a diagnosis of radiculitis of the left lower 
extremity but was not evidence of a peripheral neuropathy.  
Therefore, because there was no evidence per history of 
peripheral neuropathy of the bilateral upper and lower 
extremities, peripheral neuropathy of the bilateral upper and 
lower extremities was not related to the Veteran's military 
service.  





III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis and 
peripheral neuropathy, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's hearing loss disability has not varied 
significantly during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.






IV.  Analysis

Arthralgia

As indicated by the January 2009 VA examiner, arthralgia is 
defined as joint pain.  The Veteran's service treatment 
records are negative for any clinical reference to such pain.  
The record then does not contain any reference to the joint 
pain until 1980, some 9 years after service, when the Veteran 
was found to have osteoarthritis of the spine with an above 
the knee amputation on the left side.  A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, as there is 
no evidence of manifestation of arthritis in the first post 
service year, there is no basis for an award of presumptive 
service connection.  38 C.F.R. § 3.307, 3.309.   

Moreover, none of the post-service medical records contain an 
affirmative opinion that any joint pain experienced by the  
Veteran and noted so many years after the Veteran's 
separation from active service, is related to such service or 
to the mine explosion therein.   To the contrary, the January 
2009 VA examiner specifically found that it was unlikely that 
any current joint pain was related to the Veteran's military 
service.  Accordingly, given this is the only medical opinion 
of record addressing a possible relationship between any 
current joint pain and the Veteran's military service (aside 
from the opinion of Dr. Neiman, which was limited to the 
Veteran's low back disability and neurological complaints and 
which is speculative in nature-see discussion under the 
Veteran's claims for low back disability and neuropathy), the 
weight of the evidence is against the presence of such a 
relationship.    
 
Although the Veteran may believe that he has current 
arthralgia related to service, including the mine explosion 
therein, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In summary, there is 
no competent medical evidence of  record of arthralgia until 
many, many years after service and the weight of the evidence 
is squarely against a finding of a nexus between the 
Veteran's low back disability and his military service 
including the mine explosion therein.  Accordingly, the 
preponderance of the evidence is against a finding of service 
connection on either a direct (or presumptive) basis and the 
Veteran's claim must be denied.  

Rheumatoid arthritis

The evidence of record does not establish that the Veteran 
has rheumatoid arthritis.  The only medical documentation of 
record, which suggests that the Veteran has this disease, is 
the March 2005 letter noting that the diagnoses from the 
Veteran's Agent Orange registry examination included 
rheumatoid arthritis.  At the January 2009 medical 
examination, however, the examiner noted that the history 
documented from the Agent Orange examination was per the 
Veteran's subjective report only.  Additionally, the Veteran 
specifically denied at the January 2009 examination that he 
had a known diagnosis of rheumatoid arthritis and indicated 
that he was not sure what this diagnosis meant.  Instead, he 
simply reported that he had pain in his lumbar spine, right 
knee and both hands.  Given that the only medical evidence of 
rheumatoid arthritis is the simple listing of it as a 
diagnosis and given that this listing has been specifically 
discounted by the January 2009 examiner, who, after reviewing 
the record and examining the Veteran, did not diagnose 
rheumatoid arthritis, the Board finds that the weight of the 
evidence is against a finding that the Veteran has this 
disease.  Thus, in the absence of proof of current rheumatoid 
arthritis, there can be no valid claim of service connection 
for the disease.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The preponderance of the evidence is against this 
claim and it must be denied.  

Degenerative arthritis

The Veteran's service treatment records are negative for any 
clinical reference to arthritis.  The record then does not 
contain any reference to arthritis until 1980, some 9 years 
after service, when the Veteran was found to have 
osteoarthritis of the spine with an above the knee amputation 
on the left side.  A lengthy interval of time between service 
and initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Additionally, as there is no evidence of 
manifestation of arthritis in the first post service year, 
there is no basis for an award of presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.   

Moreover, none of the post-service medical records contain an 
affirmative opinion that any arthritis experienced by the 
Veteran and noted so many years after the Veteran's 
separation from active service, is related to such service or 
to the mine explosion therein.  To the contrary, the January 
2009 VA examiner specifically found that it was unlikely that 
any current degenerative arthritis was related to the 
Veteran's military service.  Accordingly, given this is the 
only medical opinion of record addressing a possible 
relationship between any current arthritis and the Veteran's 
military service (aside from the speculative opinion of Dr. 
Neiman, which was limited to the Veteran's low back 
disability and neurological complaints and is thus discussed 
under those claims), the weight of the evidence is against 
the presence of such a relationship.  

Although the Veteran may believe that he has current 
degenerative arthritis related to service, including the mine 
explosion therein, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
summary, there is no competent medical evidence of  record of 
arthritis until many, many years after service and the weight 
of the evidence is against a finding of a nexus between the 
Veteran's low back disability and his military service 
including the mine explosion therein.  Accordingly, the 
preponderance of the evidence is against a finding of service 
connection on either a direct (or presumptive) basis and the 
Veteran's claim must be denied.  

Low back disability

The Veteran's service treatment records are negative for any 
clinical reference to low back problems.  The record then 
does not contain any reference to the low back until 1980, 
some 9 years after service, when the Veteran was experiencing 
low back pain, which was diagnosed as osteoarthritis of the 
spine in a patient with an above the knee amputation on the 
left side.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Additionally, as there is no evidence of 
manifestation of arthritis in the first post service year, 
there is no basis for an award of presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.   

Moreover, none of the post-service medical records contain an 
affirmative opinion that the Veteran's lumbar spine arthritis 
and subsequently diagnosed degenerative disc disease, noted 
so many years after the Veteran's separation from active 
service, is related to such service or to the mine explosion 
therein.  The August 2007 statement from Dr. Neiman did 
indicate that the trauma caused by the mine explosion in 
service could have been the initiating event causing the 
Veteran's cascade of neurological and back issues.  The use 
of the words "could have" makes the opinion finding 
speculative in nature, however.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  In contrast, the January 2009 
VA examiner specifically found that it was less likely than 
not that the  Veteran's lumbar spine disability with left 
lower extremity radiculitis was related to service, noting 
that there was no evidence of back injury or complaints 
during service to indicate a chronic disability and then no 
documentation of back problems until the 1983 note showing 
low back treatment and evaluation dating back to 1980.  
Accordingly, given that this more definite opinion and Dr. 
Neiman's speculative opinion are the only two medical 
opinions of record addressing a potential relationship 
between service and the current low back disability, the 
weight of the evidence is against the presence of such a 
relationship.    
 
Although the Veteran contends that his current low back 
disability is related to service, including the mine 
explosion therein, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
summary, there is no competent medical evidence of  record of 
low back disability until many, many years after service and 
the weight of the evidence is against a finding of a nexus 
between the Veteran's low back disability and his military 
service, including the mine explosion therein.  Accordingly, 
the preponderance of the evidence is against a finding of 
service connection on either a direct (or presumptive)  basis 
and the Veteran's claim must be denied.  

Neuropathy of the bilateral upper and lower extremities.

The Veteran's service treatment records are negative for any 
clinical reference to neuropathy.  The record then does not 
contain any reference to any neurological problems until 
1979, some 8 years after service, when the Veteran received 
carpal tunnel release surgeries.  A lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, as there is 
no evidence of manifestation of peripheral neuropathy in the 
first post service year, there is no basis for an award of 
presumptive service connection for this problem.  38 C.F.R. 
§ 3.307(a)(6)(ii), 3.309(e).   

Moreover, none of the post-service medical records contain an 
affirmative opinion that any neuropathy experienced by the 
Veteran so many years after separation from service, is 
related to such service or to the mine explosion therein.  
Once again, the August 2007 statement from Dr. Neiman 
indicating a possible relationship between the trauma caused 
by the mine explosion in service and the Veteran's subsequent 
neurological problems, is speculative in nature.  See 
Bostain, 11 Vet. App. 124, 127-28, quoting Obert, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of 
"may"also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren, 6 Vet. App. 4, 
6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  In contrast, the January 2009 
VA examiner essentially found that the only types of 
neuropathy experienced by the Veteran were a mild thenar 
neuropathy and a left lower extremity radiculitis and that 
neither of these problems were related to service.  Instead, 
the thenar neuropathy was more likely than not related to the 
Veteran's past history of median neuropathy status post 
carpal tunnel release surgery and the radiculitis was 
definitely secondary to the Veteran's low back disability, 
which the examiner found was less likely than not related to 
service.  Regarding peripheral neuropathy, the examiner noted 
that there was no evidence in the Veteran's medical history 
of this problem and in particular the June 2001 EMG testing 
did not show evidence of it.  Accordingly, because there was 
no evidence per history of peripheral neuropathy of the 
bilateral upper and lower extremities, such peripheral 
neuropathy was not related to the Veteran's military service.          

Given that the January 2009 VA examiner's more definite 
opinion and Dr. Neiman's speculative opinion are the only two 
medical opinions of record addressing a potential 
relationship between service and any current neuropathy, the 
weight of the evidence is against the presence of such a 
relationship.  Additionally, although the Veteran contends 
that his current neuropathy is related to service, including 
the mine explosion therein, as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, there is no competent medical evidence of  record 
of neuropathy until many, many years after service and the 
weight of the evidence is against a finding of a nexus 
between any current neuropathy experienced by the Veteran and 
his military service, including the mine explosion therein.  
Accordingly, the preponderance of the evidence is against a 
finding of service connection on either a direct (or 
presumptive)  basis for neuropathy of the upper or lower 
extremities and the Veteran's claims must be denied.  



Compensable rating for bilateral hearing loss

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may be derived based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Mechanical application of the Rating Schedule to the VA 
audiometry from January 2009 results in a noncompensable 
rating.  The average puretone threshold for the Veteran's 
right ear was 40 decibels, and speech recognition was 88 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as level II.  The left ear average 
puretone threshold was 20 decibels, with 92 percent speech 
discrimination, resulting in hearing acuity characterized as 
Level I.  Under 38 C.F.R. § 4.85, Table VII, where there is 
Level I hearing in the better ear and Level II hearing in the 
poorer ear, a 0 percent rating is to be assigned (under Code 
6100).  Additionally, as the April 2004 VA audiological 
evaluation showed better hearing as compared with January 
2009, application of the rating criteria to these results 
also results in assignment of a noncompensable rating.  The 
RO has applied the Rating Schedule accurately, and there is 
no schedular basis for a higher rating.  An unusual pattern 
of hearing as defined in 38 C.F.R. § 4.86 is not shown; 
hence, a rating based on puretone thresholds alone is not in 
order.  Audiometric testing results are dispositive evidence 
in a claim regarding the schedular rating of hearing loss 
disability.  Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  Nothing in the record 
reflects factors warranting extraschedular consideration, 
such as marked interference with employability or frequent 
hospitalizations due to hearing loss.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

Entitlement to service connection for arthralgia is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for degenerative arthritis 
is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for neuropathy of the 
bilateral upper extremities is denied.  

Entitlement to service connection for neuropathy of the 
bilateral lower extremities is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.   


REMAND

The Veteran initially filed a claim for service connection 
for depression, which was denied by the July 2005 rating 
decision.  The Veteran subsequently appealed and in March 
2008, the Board remanded the claim for further development to 
include a VA examination.  That examination was completed in 
January 2009.  The examiner, thinking that the Veteran was 
already service connected for PTSD, diagnosed the Veteran as 
having PTSD, which he deemed to be related to service.  The 
examiner also found that the Veteran's depressive disorder, 
which he diagnosed as dysthymia, was less likely than not 
related to his physical ailments and more likely than not 
related to his PTSD.  The examiner did not find that the 
Veteran had any other mental disorders.  

As it appears that the Veteran's currently diagnosed PTSD 
arises from at least some of the same symptoms for which the 
Veteran seeks benefits for depression, the Board, given a 
recent decision of the Court of Appeals for Veterans Claims 
(Court) must view the Veteran's initial claim for depression 
as a claim for acquired psychiatric disability to include 
PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, given that the evidence of record is not 
sufficient to decide a claim for service connection for 
acquired psychiatric disability to include PTSD or 
depression, and given that the RO has not initially 
adjudicated whether service connection is warranted for PTSD, 
a Remand is necessary for further development prior to final 
adjudication of this claim.  

Accordingly, the claim of service connection for an acquired 
psychiatric disorder is remanded for the following action.

1.  The RO should fulfill VCAA's duties 
to notify and assist the veteran regard 
the issue of service connection for PTSD.  

2.  The RO should then adjudicate the 
issue of service connection for PTSD.  

3.  Then the RO should readjudicate the 
issue on appeal.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of  
Veterans' Appeals or by the United States Court of Appeals 
for  Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
 Veterans Law Judge, Board of  Veterans' Appeals



 Department of  Veterans Affairs


